COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Bray and Overton
Argued at Norfolk, Virginia


DUWON MAURICE JACOBS
                                        MEMORANDUM OPINION * BY
v.          Record No. 1741-95-1         JUDGE RICHARD S. BRAY
                                            FEBRUARY 4, 1997
COMMONWEALTH OF VIRGINIA

         FROM THE CIRCUIT COURT OF THE CITY OF PORTSMOUTH
                    Von L. Piersall, Jr., Judge

            Dianne G. Ringer, Senior Assistant Public
            Defender, for appellant.
            Kimberley A. Whittle, Assistant Attorney
            General (James S. Gilmore, III, Attorney
            General, on brief), for appellee.



     Duwon Maurice Jacobs (defendant) was convicted in a jury

trial of attempted rape and forcible sodomy and sentenced to

eight and twenty-five years, respectively.   On appeal, he

complains that the court erroneously denied his motion for a

mistrial arising from improper argument by the Commonwealth to

the jury and did not adequately instruct the jury to ignore the

comments.   We disagree and affirm the convictions.

     The parties are fully conversant with the record, and this

memorandum opinion recites only those facts necessary to a

disposition of the appeal.

     "When a motion for mistrial is made, based upon an allegedly

prejudicial event, the trial court must make an initial factual

determination, in the light of all the circumstances of the case,
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
whether the defendant's rights are so 'indelibly prejudiced' as

to necessitate a new trial."    Spencer v. Commonwealth, 240 Va.
78, 95, 393 S.E.2d 609, 619 (1990), cert. denied, 498 U.S. 908

(1991).    "A trial court's ruling will be permitted to stand

unless it is made to appear probable that the party complaining

has been substantially prejudiced by the objectionable remarks or

arguments."    Martinez v. Commonwealth, 10 Va. App. 664, 669, 395
S.E.2d 467, 470 (1990), aff'd as modified, 241 Va. 557, 403
S.E.2d 358 (1991).   Whether to grant a mistrial rests within the

sound discretion of the trial judge, and, "absent a showing of

abuse of discretion, the court's ruling will not be disturbed on

appeal."    Cheng v. Commonwealth, 240 Va. 26, 40, 393 S.E.2d 599,

607 (1990).

     The prosecutor appropriately may "refer to the evidence and

fair inferences from it . . . both with respect to the guilt of

the accused and a proper measure of punishment."    Martinez, 10
Va. App. at 672, 395 S.E.2d at 472 (quoting Timmons v.
Commonwealth, 204 Va. 205, 217, 129 S.E.2d 697, 705 (1963)).     The

prosecutor also may "ask a jury to fix a punishment in a

particular case that will deter others from committing like

offenses" as long as it does "not appeal . . . to the jurors'

passions by exciting their personal interests in protecting the

safety and security of their own lives and property."    Hutchins

v. Commonwealth, 220 Va. 17, 20, 255 S.E.2d 459, 461 (1979).

"Whether the words used were prejudicial must be judged by a



                                - 2 -
review of the totality of the evidence."    Fain v. Commonwealth, 7
Va. App. 626, 629, 376 S.E.2d 539, 541 (1989).

     Here, the victim testified that she struck defendant in the

genitals in order to thwart the attack.    Her testimony was

competent, credible, and corroborated by defendant's statement to

police shortly after the assault that his genitals "hurt[]."

During the sentencing phase of trial, the prosecutor argued,

"[Y]ou twelve [jurors] have to decide . . . what is the best way

. . . to let Mr. Jacobs know that what he did was . . . wrong

 . . . .   Just try and remember Lorean [, the victim].    Do what's

right for her.   She fought back the best way she could.   Carry on

her fight for her now."
     Viewing the evidence as a whole, we cannot find it likely

that defendant was prejudiced by the prosecutor's plea that the

jury "carry on" the victim's fight. 1   This conclusion finds

further support in a curative instruction by the court reminding

the jury that "comments made by the attorneys is [sic] argument,"

that they should "follow the instructions . . . keep[ing] in mind

the evidence."    LeVasseur v. Commonwealth, 225 Va. 564, 589, 304
S.E.2d 644, 657 (1983) ("Unless the record shows the contrary, it

is to be presumed that the jury followed an explicit cautionary

instruction promptly given."), cert. denied, 464 U.S. 1063

(1984).    Although defendant argued that the instruction was not

     1
      We also note that the jury sentences for both offenses were
less than the maximums prescribed by the applicable statutes.




                                - 3 -
sufficiently specific, the court reasoned that greater detail

would have needlessly emphasized the comments.    We agree.

     Accordingly, the convictions are affirmed.

                                        Affirmed.




                              - 4 -